Exhibit 10.33

Amendment No. 2 to Employment Agreement

This Amendment No. 2 to the Employment Agreement entered into as of
October 24, 2005 and amended on November 1, 2006, (as amended, the “Agreement”)
between James R. Foster (the “Executive”) and BankUnited, FSB (the “Bank”) is
made and is effective as of September 1, 2007.

Recitals

WHEREAS, Section 2.1 of the Agreement provides that the Agreement shall expire
at the conclusion of October 24, 2009; and

WHEREAS, the Bank desires the Executive to assume additional responsibilities;
and

WHEREAS, the Executive is willing to assume the additional responsibilities
requested by the Bank, in exchange for an extension of the term of the
Agreement, an increase in his current annual base salary and an extension of the
period for which the Bank will purchase supplemental term life insurance
covering the Executive;

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties agree as follows:

1. Section 2.1 of the Agreement is hereby amended and restated in its entirety
as follows:

“The Bank hereby agrees to employ the Executive and the Executive hereby agrees
to provide services to the Bank, on the terms and conditions set forth herein,
for the period commencing on October 24, 2005 (hereinafter the “Commencement
Date”) and expiring at the conclusion of December 31, 2010 (the “Term”), subject
to renewal by the Committee for successive terms of up to two (2) additional
years unless the Executive resigns prior to that time or is sooner terminated as
hereinafter set forth.”

2. Section 4.2 of the Agreement is hereby amended and restated in its entirety
as follows:

The Bank shall provide the Executive the standard benefits provided to other
senior executives, including medical insurance coverage, group disability and
group life insurance for the Executive (collectively, the “Policies”), in
accordance



--------------------------------------------------------------------------------

Amendment No. 2 to Employment Agreement - BUFSB

James R. Foster

Page 2

 

with the Bank’s practices for other employees. To the extent any Policies have
an eligibility period, Executive may maintain his existing equivalent coverage
under COBRA, and the Bank shall reimburse him for that expense until the
eligibility period is satisfied. Nothing herein shall prevent the Bank from
modifying or discontinuing any benefit plan so long as any such modification
applies equally to other comparable employees covered by such plans. In the
event that the aggregate amount of life insurance coverage provided to the
Executive under the group life insurance policies described above and the
bank-owned life insurance policies covering key employees of the Bank and its
affiliates, is less than one million dollars ($1,000,000), the Bank shall
purchase supplemental term life insurance sufficient to increase the aggregate
amount of life insurance coverage on the Executive to one million dollars
($1,000,000) for the period ending on the earlier of the date this Agreement is
terminated or the conclusion of December 31, 2010. Notwithstanding the
foregoing, in no event shall the annual premium paid for such supplemental term
life insurance exceed fifteen thousand dollars ($15,000). The Executive’s estate
or his designee shall be the beneficiary of said supplemental term life
insurance policy.

3. Section 5.3 of the Agreement is hereby amended and restated in its entirety
as follows:

“Termination Without Cause.” At any time the Bank shall have the right to
terminate Executive’s employment hereunder by written notice to Executive;
provided, however, that the Bank shall (i) pay to Executive any compensation or
other obligations accrued prior to the Date of Termination, all of which shall
be paid within thirty (30) days after the Date of Termination, (ii) pay to the
Executive in a lump sum within thirty (30) days after the Date of Termination,
an amount equal to the product of (x) the greater of 12 or the number of full
months remaining in the Term after the Date of Termination, but not more than
40, times (y) the sum of Executive’s monthly Base Salary for the year in which
the Date of Termination occurs, plus one twelfth of the last Annual Bonus
awarded to the Executive for the fiscal year prior to the year in which the Date
of Termination occurs pursuant to this Section 5.3, and (iii) implement the
provisions for the Executive’s Vested Benefits as of the Date of Termination.
The Bank shall be deemed to have terminated the Executive’s employment pursuant
to this Section 5.3 if such employment is terminated by the Bank without Cause.
The Bank and the Executive



--------------------------------------------------------------------------------

Amendment No. 2 to Employment Agreement - BUFSB

James R. Foster

Page 3

 

hereby stipulate that the payment and delivery of the amounts specified in
clause (ii) above are conditioned upon the Executive’s resignation from any and
all positions which he holds as an officer, director or committee member with
respect to the Bank or any of its affiliates, the execution of a severance
agreement and full release by the Executive in favor of the Bank releasing all
then existing claims against the Bank, under this Agreement, related to the
Executive’s employment, or otherwise, to the full extent permitted by law, and
so long as the Executive complies with all provisions of this Agreement,
including Section 8. Such severance agreement and general release shall be in a
form substantially similar to that attached hereto as Attachment A. Any disputes
shall be resolved by Arbitration as provided in Section 23.

4. All defined terms not otherwise defined herein shall be having the meaning as
indicated in the Agreement.

5. Except as modified by this Amendment, all other terms and conditions of the
Agreement remain in full force and effect.



--------------------------------------------------------------------------------

Amendment No. 2 to Employment Agreement - BUFSB

James R. Foster

Page 4

 

IN WITNESS WHEREOF, the Bank has caused this Agreement to be executed and the
Executive has hereunto set his hand, all as of the date and year first above
written.

 

BankUnited, FSB     Executive: By:  

/s/ Ramiro A. Ortiz

    By:  

/s/ James R. Foster

Name:   Ramiro A. Ortiz     Name:   James R. Foster Title:   President and Chief
Operating Officer      

 

ATTEST: By:  

/s/ Dellene Acampa

  Assistant Secretary